Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed April 19, 2022 has been approved.

Response to Amendment
The statutory double patenting rejection to claims 1-11 has been withdrawn in view of current amendments. 
The nonstatutory double patenting to claims 12-23 has been withdrawn in view of approval of Terminal Disclaimer and current amendments. 
The 35 U.S.C 112(b) rejections to claims 1, 2, 7, 12, and 18 have been withdrawn in view of current amendments. 

Response to Arguments
Applicant’s arguments, see pp.12-15, filed April, 15, 2022, with respect to claims 1, 12, and 18 have been fully considered and are persuasive. The rejection of claims 1, 12, and 18 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS

4. (Currently Amended) The method of claim 3, further comprising: 
determining whether a visual discontinuity event of at least one: (i) relative orientation; and (ii) lighting of the movable object is occurring for the movable object that remains within a field of view of the airborne sensor; and 
in response to determining that the visual continuity event is occurring, presenting the the the the appearance of the movable object to expedite human collaboration.

14. (Currently Amended) The system of claim 12, wherein the control station: 
determines whether a visual discontinuity event of at least one: (i) relative orientation; and (ii) lighting of the movable object is occurring; and 
in response to determining that the visual continuity event is occurring, presents the the the appearance of the movable object to expedite human collaboration.

20. (Currently Amended) The control station of claim 19, wherein the controller: 
determines whether a visual discontinuity event of at least one: (i) relative orientation; and (ii) lighting of the movable object is occurring for the movable object that remains within a field of view of the airborne sensor; and 
in response to determining that the visual continuity event is occurring, presents the the the the appearance of the movable object to expedite human collaboration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: while continuing to track the movable object that is within range, determining that an appearance of the movable object is changing due to one or more of: (i) a change in viewpoint; and (ii) a change in illumination; and presenting an alert via the user interface device, the alert capable of being perceived by a user that is not paying attention to the ground scene to enable a human to maintain familiarity with a changing appearance of the movable object to expedite human collaboration.
Although the closes prior art discloses receiving full motion video of a ground scene taken by an airborne sensor, spatially registering features of a movable object present in the ground scene, determining motion of the movable object relative to the ground scene, predicting a trajectory of the movable object relative to the ground scene, tracking the movable object based on data fusion of: (i) the spatially registered features, (ii) the determined motion, and (iii) the predicted trajectory of the movable object, presenting a tracking annotation on a user interface device, determining a confidence value of the tracking of the movable object, and presenting a current confidence indicator and at least one of historical and projected future confidence in performance on the user interface device to facilitate human collaboration with object tracking without over- and under-reliance on an object tracker, there is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate while continuing to track the movable object that is within range, determining that an appearance of the movable object is changing due to one or more of: (i) a change in viewpoint; and (ii) a change in illumination; and presenting an alert via the user interface device, the alert capable of being perceived by a user that is not paying attention to the ground scene to enable a human to maintain familiarity with a changing appearance of the movable object to expedite human collaboration. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) E. Blasch, G. Seetharaman, K. Palaniappan, H. Ling and G. Chen, "Wide-area motion imagery (WAMI) exploitation tools for enhanced situation awareness," 2012 IEEE Applied Imagery Pattern Recognition Workshop (AIPR), 2012, pp. 1-8, doi: 10.1109/AIPR.2012.6528198.
(2) D. K. Panda and S. Meher, "Robust real-time object tracking under background clutter," 2011 International Conference on Image Information Processing, 2011, pp. 1-6, doi: 10.1109/ICIIP.2011.6108969.
(3) US Patent No. 10,249,047
(4) US Pub. No. 2017/0024899

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482